PER CURIAM.
Appellant here seeks review of his conviction and sentence for sale of cocaine. Inter alia, he urges that the trial court erred in denying his motion to suppress the cocaine dropped to the ground by appellant when he was searched following the stop of the automobile he was driving. We agree and reverse his conviction and sentence on the authority of Simpkins v. State, 613 So.2d 572 (Fla. 1st DCA 1993); Sapp v. State, 592 So.2d 786 (Fla. 2d DCA 1992); Swanson v. State, 591 So.2d 1114 (Fla. 1st DCA 1992); and Key v. State, 553 So.2d 301 (Fla. 1st DCA 1989). In view of this disposition, we do not reach appellant’s contention that the trial court erred in permitting him to be improperly impeached.
REVERSED.
SMITH and MINER, JJ., concur.
BOOTH, J., dissents.